Citation Nr: 0122455	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  97-12 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


REMAND

The veteran had active service from November 1939 to 
September 1945, from June 1946 to January 1947, and from 
August 1947 to July 1956.

In July 1999, the appellant requested that she be afforded a 
hearing before a Member of the Board at the local office of 
the Department of Veterans Affairs (VA).  Pursuant to an 
August 1999 remand of this matter, the RO attempted to notify 
the appellant of such a hearing.  On the date and time and at 
the place of the scheduled hearing, the appellant did not 
report.

In its August 2001 informal hearing presentation, the 
appellant's representative asserted that the appellant had 
not been notified of the hearing and requested on appellant's 
behalf that this matter be remanded again to afforded the 
appellant the hearing she requested.

Unfortunately, the record before the Board does not contain a 
copy of the letter sent to the appellant to notify her of the 
hearing scheduled for July 19, 2001.  Consequently, the Board 
is unable to ascertain whether the appellant was properly 
informed of the hearing. 

In Stegall v. West, 11 Vet. App. 268 (1998), which has been 
cited by the appellant's representative, the United States 
Court of Veterans Appeals (now the United States of Appeals 
for Veterans Claims, hereinafter referred to as the Court) 
held that a remand by the Board confers on the appellant the 
right to compliance with the remand order.

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should schedule the appellant for 
a hearing before a Member of the Board at 
the RO via video-teleconference.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




